Case 5:21-cv-00109-DAE Document12 Filed 09/13/21 Page 1 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

CARTIUS LYRONE MONTGOMERY,
TDCJ No. 02165062,

Petitioner,

v. CIVIL NO. SA-21-CA-0109-DAE

BOBBY LUMPKIN, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

Lr SN LN LN LP LP) MT) SLI? SI? SI? LP MI

Respondent.
MEMORANDUM OPINION AND ORDER

Before the Court are pro se Petitioner Cartius Lyrone Montgomery’s Petition for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Bobby Lumpkin’s
Answer (ECF No. 10), and Petitioner’s Reply (ECF No. 11) thereto. Having reviewed the record
and pleadings submitted by both parties, the Court concludes Petitioner is not entitled to relief
under the standards prescribed by the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA). See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

I. Background

In October 2017, Petitioner plead guilty in Kerr County, Texas, to one count of delivery
of a controlled substance (methamphetamine) and was sentenced to ten years of imprisonment.
State v. Montgomery, No. A17113 (216th Dist. Ct., Kerr Cnty., Tex. Oct. 18, 2017); (ECF No. 9-
3 at 5-13). Petitioner also plead guilty to one count of tampering with evidence and two counts
of possession of a controlled substance was sentenced to six years of imprisonment for the

tampering count and two years of imprisonment for each of the possession counts, with all of the
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 2 of 13

sentences to run concurrently. State v. Montgomery, Nos. A17114, A17115, and A17116 (216th
Dist. Ct., Kerr Cnty., Tex. Oct. 18, 2017); (ECF No. 10-1 at 2-10).

Because he waived the right to appeal as part of the plea bargain agreement, Petitioner
did not directly appeal his convictions and sentences. Instead, Petitioner challenged the
constitutionality of his conviction and sentence in cause number A17113 by filing a pro se
application for state habeas corpus relief on December 13, 2017. Ex parte Montgomery,
No. 88,092-01 (Tex. Crim. App.); (ECF No. 9-3 at 16-33). The Texas Court of Criminal
Appeals denied the application without written order on April 11, 2018. (ECF No. 9-1).

A month later, Petitioner placed the instant federal habeas petition in the prison mail
system. (ECF No. 1 at 10). The petition was then transferred to this Court from the Southern
District of Texas on February 4, 2021. (ECF No. 3). In the petition, Petitioner appears to
challenge the constitutionality of all four of his state court convictions, arguing: (1) his trial
counsel rendered ineffective assistance by failing to investigate, produce a pretrial hearing
motion, or request Brady material, affirmative links, quantitative weight analysis, a speedy trial,
a P.R. bond, or information on a confidential informant, and (2) his Eighth Amendment rights
were violated because the contraband was never tested, which would have amounted only to a
state jail felony as opposed to a second degree felony.'

II. Standard of Review

Petitioner’s federal habeas petition is governed by the heightened standard of review
provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain
federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

 

} Petitioner also raised a Fifth Amendment claim alleging that a prison official stole his money and property.

However, this claim was dismissed with prejudice when the petition was transferred to this Court. (ECF No. 3).

2
Case 5:21-cv-00109-DAE Document12 Filed 09/13/21 Page 3 of 13

contrary to, or involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Court of the United States, or (2) resulted in a decision that was
based on an unreasonable determination of the facts in light of the evidence presented in the state
court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult
standard stops just short of imposing a complete bar on federal court relitigation of claims
already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing
Felker y. Turpin, 518 U.S. 651, 664 (1996)).

A federal habeas court’s inquiry into unreasonableness should always be objective rather
than subjective, with a focus on whether the state court’s application of clearly established
federal law was “objectively unreasonable” and not whether it was incorrect or
erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21
(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was
unreasonable, regardless of whether the federal habeas court would have reached a different
conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was
objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550
U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003). So long as “fairminded
jurists could disagree” on the correctness of the state court’s decision, a state court’s
determination that a claim lacks merit precludes federal habeas relief. Richter, 562 U.S. at 101
(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In other words, to obtain federal
habeas relief on a claim previously adjudicated on the merits in state court, Petitioner must show
that the state court’s ruling “was so lacking in justification that there was an error well
understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Jd. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 4 of 13

III. Analysis

A, Exhaustion

Under 28 U.S.C. § 2254(b)(1)(A), habeas corpus relief may not be granted “unless it
appears that the applicant has exhausted the remedies available in the courts of the State.” Under
this exhaustion doctrine, a state prisoner must exhaust available state remedies, thereby giving
the State the opportunity to pass upon and correct alleged violations of its prisoners’ federal
rights, before seeking federal habeas corpus relief. Baldwin v. Reese, 541 U.S. 27, 29 (2004);
Henry v. Cockrell, 327 F.3d 429, 432 (Sth Cir. 2003) (“Absent special circumstances, a federal
habeas petitioner must exhaust his state remedies by pressing his claims in state court before he
may seek federal habeas relief.”). To exhaust state remedies, a Texas prisoner must present the
substance of his claims to the Texas Court of Criminal Appeals in a petition for discretionary
review or an application for writ of habeas corpus under Texas Code of Criminal Procedure
11.07. See Bautista v. McCotter, 793 F.2d 109, 110 (Sth Cir. 1986).

In the instant case, Petitioner appears to challenge the constitutionality of all four of his
state court convictions in cause numbers A17113, A17114, A17115, and A17116. However,
Petitioner has not yet challenged the convictions in cause numbers A17114, A17115, and
A17116 by filing either a petition for discretionary review or an application for state
postconviction relief with the Texas Court of Criminal Appeals. Instead, Petitioner challenged
only his conviction in cause number A17113 in the state habeas application he filed in December
2017. See Ex parte Montgomery, No. 88,092-01 (Tex. Crim. App.); (ECF No. 9-3 at 16-33).
Petitioner thus has not presented any claims concerning his convictions in cause numbers
A17114, A17115, and A17116 in a procedurally proper manner to the state’s highest court as

required by the exhaustion doctrine. He also has made no attempt to show any exception to the
Case 5:21-cv-00109-DAE Document12 Filed 09/13/21 Page 5 of 13

exhaustion requirement applies. See Mercadel v. Cain, 179 F.3d 271, 277 (5th Cir. 1999)
(noting futility and/or lack of an available remedy in state court as recognized exceptions to the
exhaustion doctrine).

For this reason, to the extent Petitioner now challenges his state court convictions in
cause numbers A17114, A17115, and A17116, his federal petition will be dismissed without
prejudice for failure to exhaust state court remedies. To the extent Petitioner challenges his state
court conviction in cause number A17113, Petitioner’s allegations will be addressed below.

B. Petitioner’s Ineffective Assistance Claims (Claim 1).

In his first allegation concerning his state conviction and sentence in cause number
A17113, Petitioner contends his trial counsel was ineffective for failing to investigate or file a
pretrial hearing motion. (ECF No. 1 at 6). He also faults counsel for failing to request Brady
material, affirmative links, a quantitative weight analysis, a speedy trial, a P.R. bond, or
information on a confidential informant. Jd.

Respondent contends these allegations are unexhausted and procedurally barred from
federal habeas corpus relief because Petitioner never raised them in state court.2_ Respondent is
correct—the record in this case confirms that Petitioner did not present these allegations to the
Texas Court of Criminal Appeals in his state habeas corpus application or in a petition for
discretionary review. Because the allegations are being presented for the first time in this federal
habeas proceeding, they are unexhausted under § 2254(b) and procedurally barred from federal

habeas review.

 

2 Respondent also argues that Petitioner’s second claim—alleging that his sentence was excessive because

the weight of the contraband was never tested—is unexhausted and procedurally barred. However, this allegation
was arguably raised within Petitioner’s first claim for relief in his state habeas corpus application. See ECF No. 9-3
at 21. Thus, the procedural default doctrine does not apply.

5
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 6 of 13

Before seeking review in federal court, a habeas corpus petitioner must first present his
claims in state court and exhaust all state court remedies through proper adjudication on the
merits. See 28 U.S.C. § 2254(b)(1)(A) (stating that habeas corpus relief may not be granted
“unless it appears that . . . the applicant has exhausted the remedies available in the courts of the
State.”). The exhaustion requirement is satisfied if the substance of the federal habeas claim was
presented to the highest state court in a procedurally proper manner. Baldwin, 541 U.S. at 29-32;
Moore v. Cain, 298 F.3d 361, 364 (Sth Cir. 2002). In Texas, the highest state court for criminal
matters is the Texas Court of Criminal Appeals, and a prisoner must present the substance of his
claims to the Texas Court of Criminal Appeals in either a petition for discretionary review or an
application for writ of habeas corpus under Texas Code of Criminal Procedure Article 11.07.
Whitehead v. Johnson, 157 F.3d 384, 387 (Sth Cir. 1998); Bautista, 793 F.2d at 110.

As the record demonstrates, Petitioner failed to exhaust state court remedies with regard
to the instant allegations. Should this Court now require Petitioner to return to state court to
satisfy the exhaustion requirement, however, the Texas Court of Criminal Appeals would find
the claims procedurally barred under the abuse of the writ doctrine found in Article 11.07 § 4 of
the Texas Code of Criminal Procedure since Petitioner already challenged this conviction in a
state habeas petition. Because Texas would likely bar another habeas corpus application by
Petitioner regarding this conviction, he has committed a procedural default that is sufficient to
bar federal habeas corpus review. See Nobles v. Johnson, 127 F.3d 409, 420 (5th Cir. 1997)
(finding a procedural default occurs “when a prisoner fails to exhaust available state remedies
and the court to which the petitioner would be required to present his claims in order to meet the
exhaustion requirement would now find the claims procedurally barred.”) (citation and internal

quotation marks omitted); see also Bagwell v. Dretke, 372 F.3d 748, 755-56 (Sth Cir. 2004)
Case 5:21-cv-00109-DAE Document12 Filed 09/13/21 Page 7 of 13

(holding a petitioner procedurally defaulted by failing to “fairly present” a claim to the state
courts in his state habeas corpus application); Smith v. Cockrell, 311 F.3d 661, 684 (Sth Cir.
2002) (holding unexhausted claims were procedurally barred); Jones v. Johnson, 171 F.3d 270,
276-77 (Sth Cir. 1999) (same).

Consequently, Petitioner is precluded from federal habeas relief on these claims unless he
can show cause for the default and resulting prejudice, or demonstrate that the Court’s failure to
consider the claims will result in a “fundamental miscarriage of justice.” Coleman v. Thompson,
501 U.S. 722, 750-51 (1991); Busby v. Dretke, 359 F.3d 708, 718 (Sth Cir. 2004). Petitioner
does not argue that cause and prejudice should excuse the default in his federal petition, nor does
he attempt to demonstrate that the Court’s denial of the claims will result in a “fundamental
miscarriage of justice.” Thus, circuit precedent compels the denial of Petitioner’s first claim as
procedurally defaulted.

Cc. Excessive Punishment (Claim 2).

Pursuant to the plea bargain agreement, Petitioner judicially confessed to committing the
offense for which he was indicted, acknowledged the potential range of punishment, and waived
his right to a jury trial. Nevertheless, Petitioner argues that his sentence was unconstitutional
because the weight of the contraband was never subjected to a quantitative weight analysis.’
Because the record demonstrates that Petitioner voluntarily plead guilty to the conviction he is
now challenging under § 2254, however, Petitioner waived the right to challenge all non-
jurisdictional defects in his proceeding. Further, this allegation was rejected by the state court

during Petitioner’s state habeas proceedings. Federal habeas relief is therefore unavailable

 

3 Petitioner also appears to fault counsel for failing to have the contraband tested in his first claim for relief.

(ECF No. | at 6). But as discussed previously, this claim is unexhausted and procedurally barred from federal
habeas relief. To the extent the claim was raised in state court, federal relief is unwarranted for the same reasons as
Petitioner’s second claim for relief.
Case 5:21-cv-00109-DAE Document12 Filed 09/13/21 Page 8 of 13

because Petitioner has not shown that the state court’s merits adjudication was either contrary to,
or an unreasonable application of, clearly established Supreme Court precedent. Richter, 562
USS. at 101.

1. Petitioner’s Claim is Conclusory

Initially, the Court notes that Petitioner’s allegation comes in the form of a short,
declarative statement without any supporting argument or evidence. Petitioner cites to no legal
authority or case law in support of the claim. Thus, he has waived this argument for failure to
brief it adequately. See Trevino v. Johnson, 168 F.3d 173, 161 n. 3 (Sth Cir. 1999).

Under Rule 2(c) of the Rules Governing Section 2254 Cases, a petitioner is required to
plead facts in support of his claims. Conclusory allegations do not state a claim for federal
habeas corpus relief and are subject to summary dismissal. Ross v. Estelle, 694 F.2d 1008, 1012
(Sth Cir. 1983) (holding “mere conclusory allegations do not raise a constitutional issue in a
habeas proceeding”); Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990) (same). Petitioner’s
barebones allegation, unsupported by any argument or evidence from the record, is insufficient.
See Ford v. Davis, 910 F.3d 232, 235 (Sth Cir. 2018) (“[A]bsent evidence in the record,” a court
cannot “consider a habeas petitioner’s bald assertions on a critical issue in his pro se petition . . .,
unsupported and unsupportable by anything else contained in the record, to be of probative
evidentiary value.”) (citation omitted).

2. Petitioner’s Plea Was Voluntary

It is axiomatic that a guilty plea is valid only if entered voluntarily, knowingly, and
intelligently, “with sufficient awareness of the relevant circumstances and likely consequences.”
Bradshaw vy. Stumpf, 545 U.S. 175, 183 (2005); United States v. Hernandez, 234 F.3d 252, 254

(Sth Cir. 2000). A plea is intelligently made when the defendant has “real notice of the true
Case 5:21-cv-00109-DAE Document12 Filed 09/13/21 Page 9 of 13

nature of the charge against him.” Bousley v. United States, 523 U.S. 614, 618 (1998) (internal
quotation marks omitted). And a plea is “voluntary” if it does not result from force, threats,
improper promises, misrepresentations, or coercion. United States v. Amaya, 111 F.3d 386, 389
(Sth Cir. 1997). The longstanding test for determining the validity of a guilty plea is whether the
plea represents a voluntary and intelligent choice among the alternative courses of action open to
the defendant. Hill v. Lockhart, 474 U.S. 52, 56 (1985); United States v. Juarez, 672 F.3d 381,
385 (Sth Cir. 2012).

The record in this case indicates Petitioner’s plea was a voluntary and intelligent choice
and was not a result of any misrepresentation or coercion. Petitioner signed a document entitled
“DEFENDANT’S PLEA OF GUILTY, WAIVERS, STIPULATIONS OF EVIDENCE AND
ADMONISHMENTS” wherein Petitioner judicially confessed to committing the charged
offense and acknowledged the punishment range for the second-degree offense (two to twenty
years of imprisonment). (ECF No. 9-3 at 5-11). The agreement also indicates Petitioner was
represented by counsel, understood the nature of the rights he was waiving by pleading guilty,
and entered the plea freely and voluntarily. /d. Counsel for Petitioner also signed the agreement,
stating that he discussed with Petitioner the rights he was waiving and indicating his belief that
Petitioner “is aware of the consequences of the plea entered herein.” Jd. at 10. The trial judge
then gave his approval of the agreement, concluding:

It appearing to the Court that [Petitioner] is represented by competent
counsel and that said [Petitioner] understands the nature of the charge and has

been by the Court admonished and warned of the consequences of a plea of guilty

or nolo contendere including the minimum and maximum punishments provided

by law, that the Attorney for [Petitioner] and the State each consent and approve

the waivers and agree to stipulate the testimony in this case, the Court, therefore,

finds such plea of guilty or nolo contendere, waivers and consent to be voluntarily

made and accepts the plea of guilty or nolo contendere and approves the waivers
herein and the consent to stipulate evidence.

Id. at 10.
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 10 of 13

Petitioner’s signature on the guilty plea documents is prima facie proof of the validity of
the plea and is entitled to “great evidentiary weight.” Theriot v. Whitley, 18 F.3d 311, 314 (5th
Cir. 1994); United States v. Abreo, 30 F.3d 29, 32 (Sth Cir. 1994) (citing Hobbs v. Blackburn,
752 F.2d 1079, 1081 (Sth Cir. 1985)). Petitioner’s formal declarations in open court also carry
“a strong presumption of verity” and constitute a formidable barrier to any subsequent collateral
attack. United States v. Kayode, 777 F.3d 719, 729 (Sth Cir. 2014) (quoting Blackledge v.
Allison, 431 U.S. 63, 74 (1977)). Because Petitioner has not provided any evidence or argument
that would overcome these “strong presumptions of verity,” this Court denies any allegation
made by Petitioner concerning the validity of his guilty plea. Blackledge, 431 U.S. at 74 (finding
“{t]he subsequent presentation of conclusory allegations which are unsupported by specifics is
subject to summary dismissal.”).

3. Petitioner’s Claim Was Waived by His Voluntary Guilty Plea

By entering a knowing, intelligent, and voluntary guilty plea, a defendant waives all non-
jurisdictional defects preceding the plea. Tollett v. Henderson, 411 U.S. 258, 265 (1973); United
States v. Scruggs, 714 F.3d 258, 261-62 (Sth Cir. 2013). This rule encompasses errors of
constitutional dimension that do not affect the voluntariness of the plea, includes ineffective-
assistance claims unless the alleged ineffectiveness relates to the voluntariness of the guilty plea.
Smith v. Estelle, 711 F.2d 677, 682 (Sth Cir. 1983). As such, the only claims that survive a guilty
plea are those implicating the validity of the plea itself. Tollett, 411 U.S. at 267; United States v.
Glinsey, 209 F.3d 386, 392 (Sth Cir. 2000).

Here, Petitioner claims that his sentence was unconstitutional because the weight of the
contraband was never subjected to a quantitative weight analysis. But Petitioner fails to provide

any argument in support of his allegation, much less demonstrate how the allegation relates to

10
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 11 of 13

the voluntariness of his guilty plea. Accordingly, Petitioner’s claim is waived by his knowing,
voluntary, and intelligent guilty plea. Moreover, Petitioner fails to demonstrate that the state
court’s rejection of his allegation during his state habeas proceedings was either contrary to, or
an unreasonable application of, clearly established federal law. For these reasons, federal habeas
relief is denied.

IV. Certificate of Appealability

The Court must now determine whether to issue a certificate of appealability (COA). See
Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller—El v. Cockrell, 537 U.S. 322,
335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The
Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward
when a district court has rejected a petitioner’s constitutional claims on the merits: The
petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of
the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
This requires a petitioner to show “that reasonable jurists could debate whether the petition
should have been resolved in a different manner or that the issues presented were ‘adequate to
deserve encouragement to proceed further.’” Miller—El, 537 U.S. at 336 (citation omitted).

The issue becomes somewhat more complicated when the district court denies relief on
procedural grounds. Jd. In that case, the petitioner seeking COA must show both “that jurists of
reason would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484). In other words, a COA should issue if the petitioner not only shows that

11
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 12 of 13

the lower court’s procedural ruling is debatable among jurists of reason, but also makes a
substantial showing of the denial of a constitutional right.

A district court may deny a COA sua sponte without requiring further briefing or
argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set
forth above, the Court concludes that jurists of reason would not debate the conclusion that
Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

V. Conclusion and Order

After careful consideration, the Court concludes that, to the extent Petitioner challenges
his state court convictions in cause numbers A17114, A17115, and A17116, dismissal of his
federal petition without prejudice is warranted so that Petitioner may properly pursue his state
court remedies. To the extent Petitioner challenges his conviction in cause number A17113, the
Court concludes that the allegations raised in Claim 1 are unexhausted and procedurally barred
from federal habeas review, while the state court’s rejection of Petitioner’s Claim 2 during his
state habeas corpus proceeding was neither (1) contrary to, or involved an unreasonable
application of, clearly established federal law, as determined by the Supreme Court of the United
States, nor (2) based on an unreasonable determination of the facts in light of the evidence
presented during Petitioner’s state trial and habeas corpus proceedings.

Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

1, To the extent Petitioner Cartius Lyrone Montgomery’s Petition for Writ of
Habeas Corpus pursuant to 28 U.S.C. § 2254 challenges his state court convictions in cause
numbers A17114, A17115, and A17116, the § 2254 petition (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE for failure to exhaust state remedies;

12
Case 5:21-cv-00109-DAE Document 12 Filed 09/13/21 Page 13 of 13

2. To the extent Petitioner challenges his state court conviction in cause number
A17113, federal habeas corpus relief is DENIED and Petitioner’s § 2254 petition (ECF No. 1) is
DISMISSED WITH PREJUDICE;

3. No Certificate of Appealability shall issue in this case; and

4, All other motions, if any, are DENIED, and this case is now CLOSED.

It isso ORDERED.

SIGNED this the / 3 day of September, 2021.

 

 

13
